ACCEPTED
                                                                                                                                         05-15-01034-CR
                                                                                                                              FIFTH COURT OF APPEALS
                                                                                                                                         DALLAS, TEXAS
                                                                                                                                    8/27/2015 4:35:45 PM
Appellate Docket Number:          O^l^T-XN X\X                                                                                                LISA MATZ
                                                                                                                                                  CLERK
Appellate Case Style: Style:      The State of Texas

                                  Gilberto Sostones

                                                                                                                  FILED IN
                                                                                                           5th COURT OF APPEALS
Companion Case:                                                                                                DALLAS, TEXAS
                                                                                                           8/27/2015 4:35:45 PM
                                                                                                                 LISA MATZ
                                                                                                                   Clerk
Amended/corrected statement:        PI

                                               DOCKETING STATEMENT (Criminal)
                                               Appellate Court: 5thC6ufid£APDel^^^^M{
                                     (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

1. Appellant              ^

First Name:      The,Sta%ot                                               ^ LeadAttorney
Middle Name:                                                              First Name:         Bi

Last Name:                                                                 Middle Name:       Pf

Suffix:   .                                                                Last Name:

Appellant Incarcerated?       •   Yes •   No                              Suffix:

Amount of Bond:                                                           •       Appointed               ^ District/County Attorney
Pro Se: Q                                                                 r~l Retained                    Q Public Defender
                                                                          Firm Name:               Pallas County District Attorneys Of
                                                                          Address I:          Fr^Crowley Cour^BuUding
                                                                          Address 2:          133 N. Riverfront Blvd., L6.-^ai


                                                                                                                    Zip+4:
                                                                          Telephone:


                                                                           Email:      brian.higginbqthaitt^^U^^^.org


                                                                                                                             AddAnother Appellahl
                                                                                                                                  Attorn^.„;kii




                                                                    Page 1 of 3
III. Appellee                                     1^*                          IV. Appellee Attorney(s

FirstName:         Gilbeito                                                    •   Lead Attorney
Middle Name:                _                                                  First Name:           "''ii"'' riililiillliMMBMI
                                                                               Middle Name:               ^?yii—
                                                                               Last Name:

Appellee Incarcerated?          ^    Yes []] No                                Suffix:       "   n
                                                                               •   Appointed             •   District/County Attorney
ProSe: Q                                                                       • Retained                •   Public Defender
                                                                               Firm Name:              Law Offitoo'l^^lP^^QI
                                                                               Address 1:

                                                                               Address 2:

                                                                               City:
                                                                               State:    TeXg^                  K.S ZiP+4: B
                                                                               Telephone:                                  ext.   H


                                                                                                                                      dd Another Appellee/


                                                                                                                                   r-ii

Nature ofCase (Subject matter ^^^Order/Decenq'

Date trial court imposed or suspended sentence in open court or date
trial court entered appealable order:
Offense charged: Attempted                                                     Punishment assessed: tQ;-Vears' confinerpenlig^^^^PmH
Date ofoffense; June 20.2014ifg§^|                                             Is the appeal from a pre-trial order? C] Yes ^ No
                                                                               Does the appeal involve the constitutionality or the validity of a
                                                                               statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                               • Yes •No
ri Yes n No

yi. Actions Extending Time ToPerfect Appeal

Motion for New Trial:                ^Yes • No Ifyes, date filed: junfei^SOTS^^ISi
Motion in Arrest of Judgment: • Yes • No               If yes, date filed:
Other: • Yes •         No                              If yes, date filed:
If other, please specify:




Motion and affidavitfiled:          • Yes • No •        NA         If yes, date filed:
Date of hearing:                                   •    NA


Rulingon motion: •          Granted •     Denied •      NA         If granted or denied, date of ruling:
VIII. Trial Court And Record                          m
                                                                         Clerk's Record:

County: DallasCoun^-iiiilSi;':               "                           Trial Court Clerk:        District [U County
Trial Court Docket Number (Cause no):              F14-75964             Was clerk's record requested?        Yes Q No
Trial Court Judge (who tried or disposed of the case):                   If yes, date requested:
                                                                         Ifno, date it will berequested: |
                                                                         Were payment arrangements made with clerk?
Middle Name:                                                                                                    Yes n No • Indigent
Last Name:

Suffix:

Address I:

Address 2:

City:
State:    Tie:          ^g|[|||||||||||^ Zip+ 4:
Telephone:                               ext.

Fax:       (214j 653-
Email:    teresa;




Reporter's or Recorder's Record:
Is there a reporter's record? ^ Yes •        No
Was reporter's recordrequested?        ^ Yes QNo
Wasthe reporter's record electronically recorded? • Yes           No




Were payment arrangements made with the court reporter/court recorder?             Yes nNo n Indigent



    Court Reporter                       n       Court Recorder
    Official                             d Substitute


First Name;

Middle Name:

Last Name:

Suffix

Address 1:

Address 2:

City:
                                       Zip + 4:
Telephone:                            I ext.
Fax:       (2
Email:    Lisabeth.



                                                                   Page 3 of 5
                                      n    Court Recorder
                                      ^ Substitute


First Name:

Middle Name: K. ,


Suffix:

Address 1:

Address 2:




State: t|                           Zip+ 4:
Telephone:


Email: KKJones5464@yahop.cpm;




List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number:                                                                         Court:




Signature of counsel (or Pro Se Party)

                                                                                     State Bar No: 24078665
Printed Name:


Electronic Signature: /s/ Brian P. Higginbotham                                      Name: Brian P. Higginbotham
      (Optional)


XL Certificate ofServlce

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order or judgment as follows on August 27:?20              .
Signature of counsel (or pro se party)                            Electronic Signature: /s/ Brian P. Higginbotham
                                                                         (Optional)


                                                                  State Bar No.: 24078665:||g               ^
Person Served:

Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
                             (1) the date and manner of service;
                             (2) the name and address of each person served, and
                             (3) if the person served is a party's attorney, the name of the party represented by that attorney

Please enter the following for each person served:

Date Served: August 27,2
Manner Served:

First Name:

Middle Name:     •

Last Name:



Law FirmName: IS
Address 1:       111
Address 2:

City:
State                               Zip+4:

Telephone:                          I ext.
Fax:      It

Email:    S




                                                                    Page 5 of 5